Case 6:20-cv-00325-WWB-LRH Document 16 Filed 04/29/20 Page 1 of 1 PageID 72



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

 TIM FOOTE,

                Plaintiff,
        v.                                            CASE NO.: 6:20-cv-00325-WWB-LRH

 F.H. CANN & ASSOCIATES, INC.,

             Defendant.
 ____________________________________/

               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Tim Foote, pro se, and Defendant F.H.

Cann & Associates, LLC , by and through its undersigned counsel, hereby give notice, stipulate,

and agree that all claims and controversies asserted in this action shall be dismissed with prejudice

with each Party to bear its own attorney’s fees and costs.

       Respectfully submitted this 29th day of April 2020.



 MESSER STRICKLER, LTD.                                 TIM FOOTE

 By:    /s/ John M. Marees, II                          By:   /s/ Tim Foote
       LAUREN M. BURNETTE, ESQ.                               TIM FOOTE
       Florida Bar. No. 0120079                               3208-C East Colonial Drive, Unit 159
       JOHN M. MAREES, II, ESQ.                               Orlando, FL 32803
       Florida Bar. No. 0069879                               withoutrecourse@protonmail.com
       12276 San Jose Blvd., Suite 720                        Pro Se Plaintiff
       Jacksonville, FL 32223
       (904) 527-1172
       (904) 683-7353 (fax)
       lburnette@messerstrickler.com
       jmarees@messerstrickler.com
       Counsel F.H. Cann & Associates, Inc.
